TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 13, 2018



                                       NO. 03-17-00061-CV


   Appellant, Silicon Laboratories Inc. // Cross-Appellants, Glenn Hegar, Comptroller of
     Public Accounts of the State of Texas; and Ken Paxton, Attorney General of the
                                       State of Texas

                                                  v.

    Appellees, Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
          Ken Paxton, Attorney General of the State of Texas // Cross-Appellee,
                               Silicon Laboratories Inc.




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 31, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.